Citation Nr: 1740718	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  10-36 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for impairment of the left knee, post-operative repair of ruptured tendon.  

2.  Entitlement to an initial disability rating in excess of 20 percent for left knee instability, post-operative repair of ruptured tendon, to include entitlement to an effective date earlier than September 21, 2015, for the assignment of a separate rating for left knee instability.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for a stroke.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas: a February 2010 rating decision denying an increased rating for the Veteran's post-operative left knee disability, and a May 2013 rating decision denying entitlement to service connection for sleep apnea and for a stroke.  

Notably, the Board previously denied the Veteran's claim for an increased rating in November 2013; however, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion to remand (JMR) the appeal to the Board for further development consistent with the terms of the joint motion.  The Board subsequently remanded the Veteran's claim for an increased rating, in addition to his claims for service connection, for additional development in December 2014 and December 2016.  

The Board observes that during the pendency of the claim, the RO, in a September 2015 rating decision, granted a separate rating of 20 percent for left knee instability, post operative repair of ruptured tendon, effective September 21, 2015.  As the record reflects that the Veteran has raised the issue of left knee instability and "giving way" during the appeal period, the Board finds that the issue of entitlement to an initial disability rating in excess of 20 percent for left knee instability, post-operative repair of ruptured tendon, to include entitlement to an effective date earlier than September 21, 2015 for the award of a separate rating, is part and parcel of the Veteran's claim for an increased rating for his left knee disability.  As such, the Board has taken jurisdiction of this issue on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of this proceeding is associated with the claims file.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left knee, post-operative repair of ruptured tendon disability has been manifested by, or has more nearly approximated, limitation of flexion of the left knee to 45 degrees.  There is no indication of left knee ankylosis; dislocated, semilunar cartilage; or tibial or fibular impairment.  

2.  For the period from January 14, 2010 to September 21, 2015, the Veteran's left knee disability was manifested by slight recurrent lateral instability, but the preponderance of the evidence is against a finding that it was manifested by moderate or severe recurrent lateral instability during this period.  

3.  For the period beginning September 21, 2015, the Veteran's left knee disability has been manifested by moderate recurrent lateral instability, but the preponderance of the evidence is against a finding that it has been manifested by severe recurrent lateral instability at any time thereafter.  

4.  The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea initially manifested in service or is otherwise etiologically related to active military service.  

5.  The preponderance of the evidence is against a finding that the Veteran's stroke initially manifested in service or is otherwise etiologically related to active military service, or that it was caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased rating in excess of 10 percent for the Veteran's left knee, post-operative repair of ruptured tendon disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).  

2.  For the period from January 14, 2010 to September 21, 2015, the criteria for a 10 percent rating, but no higher, for recurrent lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).  

3.  For the period beginning September 21, 2015, the criteria for an increased rating in excess of 20 percent for recurrent lateral instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).  

4.  The criteria for entitlement to service connection for the Veteran's obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

5.  The criteria for entitlement to service connection for the Veteran's stroke have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board remanded the Veteran's claims for additional development in December 2014 and December 2016.  Specifically, in December 2014, the AOJ was asked to furnish a statement of the case concerning the Veteran's claims for service connection and to schedule the Veteran for a VA knee examination.  Consistent with the terms of the September 2014 JMR, the examiner was asked to perform full range of motion (ROM) studies, including testing of the left knee in active and passive motion, and in weight-bearing and non-weight bearing, and to address any additional functional loss due to factors such as flare-ups, pain, weakness, fatigability, and/or incoordination.  Following the Board's remand order, the Agency of Original Jurisdiction (AOJ) issued an SOC in April 2015 that addressed the Veteran's service connection claims.  In addition, the Veteran was afforded a VA knee examination in September 2015.  

However, as reflected in the Board's December 2016 remand order, the September 2015 VA knee examination report did not adequately address ROM testing or functional loss.  As such, the Veteran's claim for an increased rating was remanded to afford the Veteran another VA knee examination.  Additionally, as the record indicated that the Veteran's sleep apnea might be related to an in-service injury, event, or disease, the Board also remanded the Veteran's claim to afford him a VA examination to address the nature and etiology of his claimed sleep apnea disability.  Following the Board's remand order, the Veteran was afforded VA examinations in February 2017 that substantially complied with the Board's remand directives.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  




II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

VA's duty to notify was satisfied by pre-adjudication letters that were sent to the Veteran in December 2009 and December 2011.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA medical treatment records, identified private medical treatment records, and lay statements have been associated with the record.  With respect to medical treatment records, the Board observes that in June 2014, the Veteran submitted a VA Form 21-4142, which authorized VA to obtain treatment records from the Sleep Diagnostics of North Texas dated between September 2006 and June 2007.  However, a July 2014 report of contact indicates a physician at the Sleep Diagnostics of North Texas confirmed receipt of the request, but stated that the requested records had been destroyed after seven years.  In March 2016, the Veteran submitted several records from the Sleep Diagnostics of North Texas, including the December 2006 sleep study showing a diagnosis of sleep apnea.  As the record contains treatment records from the Sleep Diagnostics of North Texas that are dated during the relevant time period, and the provider indicated that no additional records were available, the Board finds that VA has made reasonable efforts to obtain these records and that no additional requests are required for VA to comply with its duty to assist.  

In addition, during the pendency of the claim, the Veteran was afforded VA knee examinations in January 2010, February 2011, September 2015, and February 2017; and he was afforded a VA sleep apnea examination in February 2017.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To the extent that the January 2010, February 2011, and September 2015 knee examination reports were inadequate for failure to indicate that full range of motion studies were performed, or for failure to adequately address additional loss of range of motion due to pain, weakness, fatigability, incoordination, and/or flare-ups, the February 2017 examination report reflects that full range of motion studies of the Veteran's left knee were performed, and, to the extent possible, the examiner provided additional opinions regarding functional loss, as requested by the Board in its December 2016 remand order.  As such, the Board concludes that no additional VA examinations or opinions are needed for the Board to adjudicate the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As the Veteran has not identified any additional relevant evidence concerning his claims, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to an Increased Rating

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  
The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's left knee disability is currently assigned a 10 percent rating under Diagnostic Code 5260, which refers to limitation of flexion of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 30 percent rating is the highest rating available under Diagnostic Code 5260.  

Normal range of motion of the knee is to 140 degrees when considering flexion, and to 0 degrees when considering extension.  See 38 C.F.R. § 4.71, Plate II.  
The Veteran's left knee instability is currently assigned a rating under Diagnostic Code 5257, which applies to recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under this Diagnostic Code, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that the words "slight," "moderate," and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  

There are also several other diagnostic codes that specifically apply to disabilities involving the knee and leg.  In pertinent part, Diagnostic Code 5261 applies to limitation of extension of the leg.  Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  A 50 percent rating is the highest available rating under Diagnostic Code 5261.  

In general, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See, e.g., Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this regard, a claimant who has both arthritis and instability of the knee may be rated separately under the appropriate diagnostic codes, as the rating criteria for arthritis involve limitation of motion and do not refer to instability.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  To warrant a separate rating for arthritis in instances where the rating criteria for instability apply, there must be, at a minimum, X-ray evidence of arthritis and limitation of motion severe enough to warrant a zero percent rating under Diagnostic Codes 5260 or 5261, which apply to limitation of flexion and limitation of extension of the knee, respectively.  See VAOPGCPREC 9-98 (1998) (providing that where limitation of motion due to arthritis is noncompensable, a separate rating is available under Diagnostic Code 5003 or 5010).  Additionally, separate ratings may be assigned for compensable limitation of both flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  See VAOPGCPREC 9-2004 (2004).  

	Factual Background

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected left knee, post-operative repair of ruptured tendon disability.  

An April 2009 VA primary care note reflects that the Veteran complained of bilateral knee pain/arthralgia.  On physical examination, there was no laxity or swelling, and the Veteran exhibited full range of motion.  It was noted that the Veteran had a stroke in February 2009 and had residual right-sided hemiparesis.  The assessments included bilateral knee pain degenerative joint disease.  According to a private treatment record from Dr. Staggs concerning a follow-up visit for residuals of stroke, it was noted that the Veteran had normal ROM of his left lower extremity.  His gait was significant for some decreased toe clearance and reduced right knee flexion, but it was otherwise stable without the use of any assistive device.  

August 2009 and December 2009 VA primary care notes indicate that the Veteran continued to report bilateral knee pain/arthralgia.  On physical examination at both visits, the Veteran had full ROM, and there was no laxity or swelling.  

The Veteran was afforded a VA knee examination in January 2010.  With respect to his left knee, the Veteran affirmed that he experienced pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  The Veteran indicated that he experienced moderate flare-ups three to four times per week that would last an entire day, specifically, his knee would become swollen after walking or standing for long periods.  Treatment for the Veteran's condition included aspirin as directed, wearing a knee brace every day, applying a topical arthritis cream three times per day, and soaking in a warm bath.  The Veteran indicated that pain was relieved "a little" through use of these treatments, and his knee brace provided him support.  There were no noted side effects from his treatments.  

There was no history of surgery since a 2001 left patellar tendon surgery.  There were no episodes of dislocation, recurrent subluxation/abnormal movement of the bones, inflammatory arthritis, or history of neoplasms.  On initial ROM testing, the Veteran's left knee flexion was to 90 degrees, and his extension was to 0 degrees.  The Veteran also exhibited limited ROM of the right knee.  Pain was present on initial ROM testing of the left knee, but there was no fatigue, weakness, lack of endurance, or incoordination.  With respect to varus/valgus of medial collateral ligaments, varus/valgus of lateral collateral ligaments, anterior cruciate ligaments, posterior cruciate ligaments, the Veteran's left knee was normal, and McMurray's tests involving the left medial and lateral menisci were negative.  There was objective evidence of painful motion and weakness on physical examination, but the Veteran's left knee was negative for evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, or guarding of movement.  On final ROM testing, the Veteran's left knee flexion was to 95 degrees, and his extension was to 0 degrees.  Pain was present on exam after final ROM testing, but there was no noted fatigue, weakness, lack of endurance, or incoordination.  The Veteran's gait was described as slightly wide-based, and it was noted that his gait difficulty was primarily caused by his stroke and right hemiparesis.  There were no signs of abnormal weight-bearing, such as callosities, breakdown, or unusual shoe-wear pattern.  An X-ray of the Veteran's left knee showed chronic proximal patellar tendonitis (moderate), but no evidence of arthritis/degenerative changes or fracture.  The examiner gave a diagnosis of status post postoperative repair of ruptured tendon, left knee, with residual scar.  According to the examiner, the Veteran's left knee condition had a moderate effect on his usual occupation and daily activities.  

According to a May 2010 VA physical medicine and rehabilitation physical therapy consult note, the Veteran complained of stiffness and increased pain in the patellar area of his left knee.  The Veteran noted that since his stroke, he had been using his left side more, which was exacerbating his left knee pain.  The Veteran had pain daily, but it was not constant.  The Veteran experienced some relief from ice, brace-use, and rest, and his pain would increase after bending or being in a weight-bearing position.  The Veteran reported that his knee popped, locked, and gave way.  The Veteran maintained that he was not able to perform his usual recreational activities or sports.  There was no laxity or swelling, or any recent trauma or falls.  It was noted that the Veteran had a cerebrovascular accident (CVA) in the past and some right-sided hemiparesis, but he was able to walk without assistance.  

ROM testing was performed, and the Veteran exhibited left knee flexion of 110 degrees, and extension of -5 degrees.  The Veteran exhibited full weight-bearing, and there were no weight-bearing restrictions.  An X-ray of the Veteran's left knee showed no change from 2007.  There were accessory ossicles at the inferior patella bilaterally, and the patella ligament remained slightly swollen on the left.  Other features appeared normal.  As for his left leg flexibility, a Thomas test was positive, and there was tightness involving the Veteran's hamstrings, quadriceps, gastro/soleus, and adductors.  Muscle-strength testing of the left leg showed good or normal strength on all systems tested.  There was tenderness to palpation on the midline of the patella, and there was a positive Clark's sign on the left side.  There was no edema, but there was unspecified atrophy involving at least one of the Veteran's legs.  There was no crepitation, and the Veteran had a mild antalgic gait.  As for functional limitations on account of his left knee condition, it was noted that it would affect kneeling and stair ambulation, as well as prolonged walking and standing.  The assessment was chronic left knee pain that started getting worse after stroke that affected the right dominant side.  

VA physical therapy notes dated in August 2010 continue to reflect treatment for left knee pain and indicate that there was no laxity, swelling, or recent trauma.  An August 30, 2010 VA physical therapy note indicates that on active ROM testing, the Veteran's flexion was to 125 degrees, and his extension was to -2 degrees.  

According to a November 2010 VA primary care note, a physical examination of the extremities revealed bilateral knee crepitation.  It was noted that a left knee brace was in place.  Assessments included knee pain.  

The Veteran was afforded a VA knee examination in January 2011.  The Veteran indicated that over the preceding year, he had experienced daily pain, which he rated as a seven- to eight on a scale of ten.  He reported flare-up pain symptoms, which he rated as a ten, which occurred approximately once per week and would last for a few hours.  The Veteran also stated that he experienced left knee effusion approximately three times per week, which would last all day.  He also reported that his left knee would lock approximately three times per week for approximately twenty minutes.  As for assistive devices, the Veteran had a left knee brace.  The Veteran had been prescribed Diclofenac, but he indicated that it was not beneficial.  

On physical examination, the Veteran walked with an antalgic gait and favored his right lower extremity.  He was wearing an off-the-shelf knee brace on his left knee.  His left knee had a minimally arthritic appearance without effusion.  There was a well-healed longitudinal surgical incision scar that was present, and it showed no evidence of depression, inflammation, or infection.  There was no ligamentous laxity, and McMurray's sign and other meniscal irritation signs were negative.  The Veteran's ROM was assessed.  His left knee exhibited flexion to 60 degrees, and extension to 0 degrees.  It was noted that he complained of pain though the entire arc of motion, but that there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of ROM.  

The examination report included X-ray and MRI findings.  Specifically, a November 2010 X-ray of the Veteran's left knee showed a bipartite left patella.  Other structures were normal in appearance.  The impression was no active bone or joint process.  A December 2010 MRI of the left knee showed large, stable ossific fragment involving the inferior pole of the patella.  Marrow edema was seen along both sides of the synchondrosis.  There was associated patellar tendon thickening at this fragment site.  More distal patellar tendon thickening with artifact was believed to be related to prior surgery.  Findings at the inferior pole of the patella were suggestive of patellar tendinosis or tear with Sinding- Larsen- Johansson syndrome with degenerative changes across the synchondrosis.  These findings were stable since a February 2004 MRI.  The MRI also showed deep cartilage fissure within the lateral tibial plateau and a mildly elevated 5 mm. chondral flap and associated subchondral cysts.  There was subchondral sclerosis along both the medial and lateral tibial plateaus.  Finally, the MRI showed high-grade cartilage thinning and surface irregularity within the trochlear groove.  There was an infrapatellar plica which could lead to focal trochlear chondromalacia.  

The assessment was left knee status post patellar tendon repair, degenerative joint disease.  As for the effect of his condition on employment and activities of daily living, it was noted that the Veteran had retired from his position as a letter carrier with the United States Postal Service in February 2009 on account of residuals of his CVA.  He stated that his current walking and standing weight-bearing was one hour before he would have to sit down due to left knee pain.  The Veteran stated that he was able to complete all routine yard, household, vehicle maintenance, and repair tasks, except those that required prolonged walking or standing, climbing, kneeling, crouching, squatting, or crawling activities.  

A February 2011 VA orthopedic surgery note provides that the Veteran reported left knee pain.  He had some occasional swelling, but not very often.  He denied any instability in the knee, but it was noted that he wore a knee brace every day, as his knee did not "feel right" if he did not wear it.  On examination of the Veteran's left knee, there as a well-healed scar anteriorly over the knee.  He was non-tender to palpation on the patella tendon, but tender on the medial and lateral joint lines, as well as with patellar grind.  His ROM was 0 to 100 degrees.  He had stable carus and valgus stress at 0 and 30, and had a negative Lachman.  His sensation was intact to light touch throughout, and he had 5/5 strength throughout.  X-rays did not show any significant arthritis, but it was noted that on his left knee, he had some calcifications in his tendon, as well as sort of an ossicle off the anterior pole with his patella.  According to the treatment note, and MRI revealed that his menisci were healthy and that there did not seem to be any tears present.  His ACL and PCL were intact.  It appeared that all of his ligaments were intact and that he had what was thickened oxteochondrium defect on the trochlear groove.  

A March 2011 private treatment record from Dr. Staggs indicates that the Veteran reported running every morning with his wife and that he had noticed right foot drop.  

A May 2011 VA orthopedic surgery note indicates that the Veteran's left knee was tender to palpation over the medial and lateral aspects of the patella, but more so on the lateral side, as well as along the lateral joint line.  He was non-tender on the patella tendon.  He had full extension and flexion to 120 degrees, and he had 5/5 strength in his quadriceps musculature.  He was noted as having "good" patella mobility.  

According to a June 2011 VA kinesiotherapy note, the Veteran reported that his knee was not comfortable at rest when in a non-weight bearing position.  The Veteran reported that his knee popped and gave way, and that he experienced knee stiffness.  The Veteran maintained that he was able to perform his usual recreational activities or sports.  The Veteran's ROM was within normal limits, and muscle strength testing was 5/5, or normal, throughout.  There was no edema or atrophy.  There was tenderness on palpation in the patella area, and the Veteran's sensation was within normal limits.  The Veteran's patella tracking was abnormal, and there was crepitation.  As for the Veteran's gait, it was noted that he had full-weight bearing and that no deviations were seen, but the Veteran reported that his right foot sometimes dragged.  As for functional limitations, the Veteran's ability to perform deep squats was abnormal, but his ability to ambulate stairs was normal.  It was noted that the Veteran was using weights approximately four days a week and that he was "extremely active."  He was using heat and ice on his knee.  

An August 2011 VA orthopedic surgery note provides that the Veteran had mild patellofemoral crepitus and a moderately tight lateral retinaculum with patella grind.  His ROM was 0 to 120 degrees, and he had relatively normal patella tracking.  He was exquisitely tender over the lateral facet of his patella, and he was non-tender over the distal pole of the patella and patella tendon.  He had an extremely tight IT band and hamstring.  X-rays showed well-preserved joint spaces with a well-preserved patellofemoral joint.  The MRI, however, showed significant lateral trochlear degenerative changes, but no acute meniscal pathology.  The impression was left knee patellofemoral compression syndrome with moderate degenerative changes.  
A February 2014 VA primary care note indicates that the Veteran reported left knee popping and pain, measured as a 6/10.  It was noted that naproxen did not provide good relief.  On physical examination, there was bilateral knee crepitation with loud popping on the left with ROM.  The assessment was knee pain.  

The Veteran was afforded a VA knee examination in September 2015.  The Veteran had chronic anterior pain in the left knee that was increased with standing, squatting, and walking.  He wore a left knee brace.  The examiner wrote that non-service-connected issues included a right knee ACL rupture and repair in 2001 and a 2009 CVA with residual right-sided hemiparesis.  The Veteran's gait was mildly antalgic, with quick component to the right, due to his right knee injury and CVA residuals.  The Veteran reported no flare-ups of his condition, but he did report functional loss or impairment, specifically, issues with standing, squatting, and walking.  

The examiner performed ROM testing.  On initial testing, the Veteran's left knee flexion was to 90 degrees, and his extension was to 0 degrees.  The Veteran's decreased ROM in the left knee contributed to functional loss, specifically, an inability to squat.  Pain was noted on examination on flexion and extension, and with weight-bearing.  There was objective evidence of anterior tenderness, but there was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was not any additional functional loss or ROM after three repetitions.  The Veteran was not examined immediately after repetitive use over time, and the examiner provided that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time because flare-up of the Veteran's left knee condition was not present at the time of the examination.  The examiner wrote that in the absence of the Veteran's flare-up at examination, or after repeated use over time, it would be mere speculation to express in terms of degrees of additional ROM loss due to pain, weakness, fatigability, or incoordination.  The examiner indicated that in addition to the above-noted contributing factors of disability, the Veteran's left knee disability resulted in less motion due to pain and adhesions, interference with standing, and disturbance of locomotion.  

The Veteran's left knee muscle strength was 5/5, and there was no muscle atrophy or ankylosis.  There was a history of moderate lateral instability on the left side, but no history of recurrent subluxation or recurrent effusion.  Joint stability testing was performed, which indicated left knee joint instability.  Specifically, a lateral instability test measured 2+.  Anterior, posterior, and medial instability tests were normal.  The Veteran did not have a history of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus condition, and aside from his 1991 patellar tendon repair, there was no other history of left knee surgery.  The Veteran had a scar related to his 1991 surgery, but it was not painful or unstable, and it did not have a total area equal to or greater than 39 square cm.  The Veteran used a left knee brace constantly, but no other assistive devices.  According to the examination report, imaging studies of the knee did not show degenerative or traumatic arthritis.  The examiner opined that the Veteran's disability impacted his ability to perform occupational tasks, specifically, to engage in prolonged standing or walking.  The examiner wrote that the Veteran would be able to engage in sedentary employment with his left knee condition.  

The Veteran testified at a Travel Board hearing in April 2016.  The Veteran reported that on account of his left knee disability, after being on his feet for 30 minutes, he has to sit for 10 or 15 minutes before he can continue with the activity he was performing.  The Veteran stated that he experienced cracking and cramps in his knee area, and he stated that his knee would give out on him.  He indicated that he had come "pretty close" to falling.  The Veteran preferred using elevators over using stairs, and if using stairs, he would need to hold onto a railing.  The Veteran provided that he had to "put everything on" his left leg on account of his stroke residuals, such as weakness in his right leg.  The Veteran stated that because he relied more on his left leg, that caused more pain.  The Veteran stated that he was able to perform activities, such as yardwork, but that everything took longer because of his left knee disability.  For instance, he has to take breaks and sit down when performing chores and other activities, as his knee becomes swollen.  The Veteran's spouse also testified that the Veteran has to take breaks when performing certain activities, as his knee swells, and he has to ice it down.  He stated that he last worked in 2009, as a result of his February 2009 stroke.  

A June 2016 VA primary care note indicates that the Veteran complained of chronic knee pain.  On examination, there was no edema, and the Veteran's gait was steady.  

The Veteran was afforded another VA knee examination in February 2017.  He reported constant pain that was exacerbated upon standing and walking.  He had a history of physical therapy and local steroid injections without benefit.  He had been advised that further surgery could be done, but he was reluctant to proceed with further surgery.  He reported loss of ROM and giving-way of the left knee, in addition to intermittent swelling without increased warmth or erythema.  He also reported flare ups of left knee pain with walking and driving.  The pain was somewhat relieved by extending the knee.  As for functional loss, the Veteran reported limited ability to stand and walk, and he maintained that he avoided climbing stairs, squatting, and kneeling.  

The examiner performed ROM testing.  The Veteran's left knee exhibited flexion to 85 degrees and extension to 0 degrees.  The Veteran's decreased ROM limited his ability to squat and to bend down.  There was noted pain with passive ROM in both knees.  Passive and non-weight bearing ROM was unchanged compared to active ROM.  Examination of ROM with weight-bearing could not be completed due to pain in the knee.  There was tenderness of the medial and lateral joint lines, and insertion of the patellar tendon.  There was no objective evidence of crepitus.  There was also no evidence of weakness, excessive fatigability, lack of endurance, or incoordination in the left knee.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or ROM after three repetitions.  The Veteran was not examined immediately after repetitive use over time, but the examiner provided that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to say, without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time, as she was unable to complete the exam because of the Veteran's pain.  The examination was not conducted during a flare-up, but it was noted that pain significantly limited functional ability with flare-ups.  However, the examiner was unable to describe functional loss in terms of ROM, as no flare was present.  Additional factors contributing to the Veteran's disability were disturbance of locomotion and interference with standing.  

Muscle strength testing was performed.  The Veteran's left knee muscle strength was normal, and there was no muscle atrophy.  There was also no ankylosis.  The Veteran had a history of moderate left-sided lateral instability and reported intermittent swelling in the left knee, but there was no history of recurrent subluxation.  Joint stability testing was performed, which indicated left knee joint instability.  Specifically, a lateral instability test measured 2+.  Anterior, posterior, and medial instability tests were normal.  The Veteran did not have a history of recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have a meniscus condition, and aside from his patellar tendon repair surgery, there was no other history of left knee surgery.  The Veteran had a scar related to his 1991 surgery, but it was not painful or unstable, and it did not have a total area equal to or greater than 39 square cm.  The Veteran used a left knee brace regularly, particularly when he anticipated leaving home, but no other assistive devices.  According to the examination report, imaging studies of the knee showed left knee degenerative or traumatic arthritis.  

Other pertinent physical findings included pain with passive range of motion of the knees bilaterally.  There was no effusion in either knee.  There was pain in the left knee when the joint was used in non-weight bearing.  The Veteran also had non-service connected right knee residuals of ACL rupture and repair.  The examiner opined that the Veteran's disability impacted his ability to perform occupational tasks, specifically, to engage in prolonged standing or walking.  The Veteran avoided kneeling, squatting, and climbing stairs as much as possible.  The examiner noted that the Veteran was not currently working as a result of his non-service connected stroke.  

	Legal Analysis

When considering limitation of motion of the Veteran's left knee joint, the Board finds that the evidence of record weighs against assigning a rating in excess of 10 percent at any time during the course of the appeal.  

Specifically, the evidence of record does not support a finding that the Veteran's left knee disability has resulted in, or more nearly approximated, flexion limited to 30 degrees or less, or extension limited to 15 degrees or more, at any time during the pendency of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  On the contrary, a careful review of the Veteran's VA examination reports and medical treatment records reflects throughout the course of the appeal, his left knee disability has been manifested by flexion ranging between 60 and 140 degrees, and extension ranging from 0 to -5 degrees, which only warrants a noncompensable rating under Diagnostic Code 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260-61.  Moreover, as indicated above, the February 2017 examination report includes findings regarding active and passive ROM, and, to the extent possible, findings regarding ROM in weight-bearing and non-weight bearing modes.  

There is also no basis for assigning a rating higher than 10 percent based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain and flare-ups.  The Veteran's January 2010 VA examination report reflects no decrease in ROM when comparing initial and final ROM testing, and while there was evidence of painful motion, there was no noted fatigue, weakness, lack of endurance, or incoordination.  The Veteran's January 2011 VA examination report indicates that although the Veteran complained of pain throughout the entire arc of motion, he nevertheless exhibited left knee flexion to 60 degrees and extension to 0 degrees, and there was no apparent weakness, fatigability, or loss of coordination following three repetitions of ROM testing.  The Veteran's September 2015 VA examination report reflects that pain was noted on examination and that that the Veteran's decreased ROM contributed to functional loss, specifically, an inability to squat.  The Veteran was able to perform repetitive use testing with at least three repetitions, and there was not any additional functional loss or ROM after three repetitions.  According to the February 2017 VA examination report, the Veteran's decreased ROM limited his ability to squat and to bend down.  There was noted pain with passive ROM, but passive and non-weight bearing ROM was unchanged when compared to active ROM testing.  Although the Veteran was unable to complete ROM in weight-bearing on account of pain, it was noted that he was able to perform repetitive use testing with at least three repetitions, and there was no additional functional loss or ROM after three repetitions.  Moreover, the examiner noted that the examination was medically consistent with the Veteran's statements regarding functional loss with repetitive use over time.  

As for flare-ups, the Veteran has reported flare-ups involving increased pain and swelling that can occur up to several times per week, particularly following walking or standing for long periods.  Although both the September 2015 and February 2017 examiners indicated that in absence of a flare-up at the time of the examination, it would be mere speculation to express any functional loss during flare-ups in terms of degrees of additional ROM loss due to pain, weakness, fatigability, or incoordination, the Board finds significant that the February 2017 examiner indicated that the Veteran's examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  Thus, in addition to the above-noted objective findings, the Board finds significant that when addressing functional limitations posed by the Veteran's left knee disability, the January 2010 examiner opined that the Veteran's knee condition had a moderate effect on his usual occupation and daily activities.  At his January 2011 examination, the Veteran indicated he was able to complete all routine yard, household, vehicle maintenance, and repair tasks, except those that required prolonged walking or standing, climbing, kneeling, crouching, squatting, or crawling activities, and the examiner wrote that the Veteran's current walking and standing weight-bearing was one hour before he would require rest due to left knee pain.  The September 2015 examiner provided that the Veteran's left knee disability resulted in less motion due to pain and adhesions, interference with standing, and disturbance of locomotion, and that the Veteran's disability would impact his ability to perform occupational tasks, specifically, his ability to engage in prolonged standing or walking.  Similarly, the February 2017 examiner opined that the Veteran's disability impacted his ability to perform occupational tasks, such as engaging in prolonged standing or walking.  

Based on these findings and assessments regarding the Veteran's ROM and the functional impact of his left knee disability on his ability to perform daily activities and/or occupational tasks, the Board finds that the evidence of record is against a finding that the Veteran's disability picture has more nearly approximated the criteria for a 20 percent rating or higher.  Even when considering functional loss due to factors such as pain, the examination reports suggest that pain primarily limits the Veteran's functional ability to walk or stand for prolonged periods of time, but they do not suggest that the Veteran's pain or flare-ups result in additional loss of ROM so as to warrant a 20 percent rating or higher.  Specifically, the evidence does not suggest that functional loss on account of pain or flare-ups has resulted in the Veteran's disability picture generally approximating flexion limited to 30 degrees or less, or extension limited to 15 degrees or more at any time during the course of the appeal.  

As noted above, when rating knee disabilities, VA may assign separate ratings for limitation of motion and for recurrent lateral instability or subluxation.  Upon review of the evidence of record, the Board finds that a separate 10 percent rating for recurrent slight lateral instability is warranted effective January 9, 2010, the date of a VA knee examination.  The record reflects that as of this date, the Veteran began to report, on an ongoing basis, symptoms of left knee instability and/or "giving way."  In this regard, the Board notes that the Veteran is competent to report on observable symptoms, such as "giving way," and the Board finds no reason to doubt the Veteran's consistent reports regarding experiencing left knee instability or "giving way."  

The evidence weighs against a finding that a separate rating for recurrent instability or subluxation is warranted prior to January 9, 2010.  Prior to this date, the Veteran's VA treatment records only reflect that the Veteran complained of bilateral knee pain, and there were no findings of laxity.  There is no objective or subjective evidence of record that tends to suggest recurrent left knee instability prior to the January 2010 VA examination.  Additionally, while there are some reports of knee "popping" beginning in May 2010, there is no objective medical evidence to support a finding that any reported popping has been attributed to subluxation.  In this regard, the Board finds significant that there have been no findings of subluxation at any of the Veteran's VA examinations.  Thus, when considering factors such as frequency of complaints and objective medical evidence, the preponderance of the evidence is against a finding of recurrent lateral instability or subluxation prior to January 9, 2010, so as to warrant separate rating of 10 percent or more.  

The evidence of record also weighs against a finding that a rating in excess of 10 percent for recurrent lateral instability is warranted prior to September 21, 2015, the date of a VA examination report reflecting moderate lateral instability involving the left knee.  As indicated above, the September 2015 examination report provides the earliest objective evidence of instability.  Specifically, beginning in September 2015, joint stability testing showed objective evidence of left knee joint instability, as indicated by lateral instability tests measuring 2+ (5-10 millimeters).  In addition, muscle strength testing prior to September 21, 2015 was characterized as either "good" or "normal."  Given that the only evidence of instability prior to this date is based on the Veteran's subjective reports, the evidence is against a finding that any instability prior to September 21, 2015 was to a moderate or severe degree so as to warrant a rating of 20 percent or higher.  

For the period beginning September 21, 2015, the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the Veteran's recurrent lateral instability.  Both the September 2015 and February 2017 examiners characterized the Veteran's lateral instability as "moderate."  In addition, while both examination reports indicate lateral instability of 2+ (5-10 millimeters), they also show that anterior, posterior, and medial instability tests were normal with respect to the Veteran's left knee.  Additionally, muscle strength testing has been normal throughout this period.  Moreover, while the Board has considered the fact that the Veteran testified that he has come "pretty close" to falling on account of his left knee giving out, the Board finds significant that the record contains no indication of falls due to left knee instability.  As such, the Board finds that for the period beginning September 21, 2015, the evidence of record indicates, at most, moderate lateral instability, and does not tend to suggest severe recurrent instability that would warrant a 30 percent rating.  

The Board has also considered whether an additional or higher rating would be available under other diagnostic codes pertaining to the knee.  Although arthritis of the left knee has been documented, a 20 percent evaluation would not be warranted under Diagnostic Code 5003 at any time during the course of the appeal because the Veteran's left knee disability only involves one major joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; see also 38 C.F.R. § 4.45(f) (providing that for purposes of rating a disability from arthritis, the knee is considered a major joint).  Additionally, there is no indication of left knee ankylosis; dislocated, semilunar cartilage; or impairment of the tibia or fibula.  As such, there is no basis for evaluating the Veteran's disability under Diagnostic Codes 5256 (ankylosis), 5258(dislocated, semilunar cartilage), or 5262 (impairment of tibia and/or fibula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.  

Additionally, in a May 2017 rating decision, the Veteran was granted service connection for his left knee scar associated with his left knee disability, effective September 16, 1995, and there is no indication that the Veteran has reflected disagreement with the noncompensable rating that was assigned or that the Veteran has otherwise asserted entitlement to an increased rating for his left knee disability on account of his scar.  Moreover, there is no indication of the Veteran's scar being unstable or painful, or having a total area equal to or greater than 39 square centimeters so as to warrant a compensable rating under applicable diagnostic criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.  

Finally, the Board has considered the lay statements of record describing the Veteran's pain and discomfort, as well as the impact that his left knee disability has had on his activities of daily living.  As reflected above, the Veteran has reported that on account of his left knee disability, he experiences constant pain in his left knee, has difficulty with activities such as prolonged standing and walking, and avoids activities such as climbing stairs, squatting, and kneeling.  He also wears a left knee brace for support.  The Veteran's spouse has also offered testimony regarding the Veteran's need to rest and ice his knee down after performing certain activities, such as chores.  However, the record raises some inconsistencies with respect to the reported severity of the Veteran's left knee disability.  For instance, a March 2011 private treatment record from Dr. Staggs indicates that the Veteran reported running every morning with his wife, and a June 2011 VA kinesiotherapy note reflects that the Veteran reported being able to perform his usual recreational activities or sports.  Additionally, the Board finds that the objective medical findings by skilled professionals are more persuasive, and as indicated above, the objective medical findings do not support a rating higher than 10 percent for limited range of motion at any time during the appeal period.  In addition, the objective medical evidence does not support a separate 10 percent rating for recurrent instability prior to January 14, 2010, nor does it support a rating in excess of 20 percent for recurrent instability for the period beginning September 21, 2015.  

Accordingly, the preponderance of the evidence is against assigning a rating in excess of 10 percent at any time during the course of the appeal based on limitation of motion.  However, for the period from January 14, 2010, to September 21, 2015, the Veteran is entitled to a separate rating of 10 percent, but no higher, for slight recurrent instability of the left knee.  Finally, for the period beginning September 21, 2015, the preponderance of the evidence is against assigning a rating in excess of 20 percent for recurrent instability of the left knee.  

	Other Considerations

Additionally, although the record indicates that the Veteran has not worked since 2009, neither the Veteran nor his representative has asserted an inability to secure or follow substantially gainful employment on account of the Veteran's left knee disability.  On the contrary, the Veteran has indicated that he is not working on account of his February 2009 stroke.  As such, there is no basis for considering entitlement to a TDIU as part and parcel of the Veteran's claim for an increased ratting for his left knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to a TDIU will not be further addressed.  

IV.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Sleep Apnea: Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for sleep apnea.  As reflected in his April 2016 Travel Board hearing testimony, the Veteran reported that as a result of frequent snoring, he was referred to a sleep clinic in 2006 and was told that he had sleep apnea.  The Veteran maintained that during service, fellow service members would wake him up at night and tell him to turn over and sleep on his stomach because he was snoring.  In addition, his spouse, who met the Veteran in 1998 and has lived with him since 2001, testified that the Veteran has snored since she has known him, and that at times, he stops breathing in his sleep.  

At his August 1988 enlistment physical, the Veteran denied any history of respiratory or sleep-related issues, and he was clinically evaluated as normal.  In a September 1993 report of medical examination, the Veteran was clinically evaluated as normal, and there were no noted defects or diagnoses other than elevated cholesterol.  The Veteran denied any history of respiratory or sleep-related issues at his August 1995 separation physical, and he was clinically evaluated as normal except for a left knee scar.  

Following service, an April 1996 VA general medical examination reflects that the Veteran reported knee and ankle symptoms, but there were no other specific complaints, and his review of systems was otherwise negative.  

A December 2006 private sleep study from Sleep Diagnostics of North Texas reflects that the Veteran underwent polysomnographic evaluation, which confirmed a diagnosis of sleep apnea.  Use of a nasal CPAP was noted to be medically necessary.  The Veteran's VA treatment records reflect enrollment in the CPAP clinic and consultations regarding CPAP settings and usage habits.

The Veteran was afforded a VA sleep apnea examination in February 2017.  The examiner noted that the Veteran had a history of obstructive sleep apnea that was diagnosed by sleep study in 2006 and that he had been using a CPAP since.  The Veteran reported that he was not aware of having sleep difficulties until informed by his wife, who reported that would snore and stop breathing during sleep.  The Veteran believed that he snored and had interrupted sleep during service.  It was noted that the Veteran had a Mallampati Class IV pharynx/upper airway.  The examiner noted that the Veteran typically did not have daytime fatigue/sleepiness as long as he used his CPAP machine.  

The examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea manifested during, or was otherwise the result of, his active military service.  The examiner noted that a review of the Veteran's service treatment records did not reveal a diagnosis of sleep apnea during service or documentation of significant sleep disturbance or snoring during service.  The examiner stressed that the Veteran's sleep apnea was diagnosed in 2006, many years after he left active service.  

As noted above, to establish service connection for a disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the disability and the Veteran's active service.  See Shedden, 381 F.3d at 1167.  Here, the Board finds that the Veteran has met the first Shedden element of a current disability given his diagnosis of obstructive sleep apnea.  See, e.g., Shedden, 381 F.3d at 1167.  The Board must therefore consider whether the record establishes a nexus between the Veteran's sleep apnea disability and his active service.  
Although the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's sleep apnea, as the weight of the evidence is against a finding that his disability was incurred in, or is otherwise etiologically related to, his active military service.  

While the Veteran contends that his sleep apnea manifested during his active service, this assertion is inconsistent with other, more probative evidence of record, particularly, the February 2017 VA sleep apnea examination report.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

As detailed above, the February 2017 examiner opined that the Veteran's sleep apnea was not caused by, or otherwise etiologically related to, his active military service.  A review of the examination report reflects that the examiner considered the Veteran's report that he believed he snored and had interrupted breathing during sleep while in service, in addition to the Veteran's spouse's report that the Veteran snores and has stopped breathing during sleep.  However, the examiner stressed that a review of the Veteran's service treatment records showed no diagnosis of sleep apnea or of significant sleep disturbance or snoring during active service.  Moreover, the Veteran was not diagnosed with sleep apnea until 2006, many years after his discharge from active service.  Based on a review of the examination report, the February 2017 examiner based her opinion on pertinent medical records, the Veteran's reported history, and her medical knowledge and skill.  In light of this background and the rationale that the examiner provided in support of her opinion, the Board finds the examiner's etiology opinion to be highly probative, and it weighs against a finding that the Veteran's sleep apnea is related to his active military service.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

Evidence of a prolonged period between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Consistent with the February 2017 examiner's opinion and rationale, the Board finds significant that there is no documented treatment regarding sleep-related issues prior to December 2006, when the Veteran underwent a private sleep study.  Moreover, although the Veteran has reported continuity of symptomatology since service, namely, snoring, the Board finds compelling that the Veteran denied any history of respiratory or sleep-related issues on separation from service, which weighs against a finding of continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date); see also Caluza, 7 Vet. App. at 511.  Moreover, at an April 1996 VA general medical examination, the Veteran had no specific complaints aside from musculoskeletal complaints, and his other review of systems was negative.  Thus, the given that the weight of the evidence is against a finding that the Veteran's sleep apnea is related to his active military service, and the fact that there is no competent opinion that suggests otherwise, entitlement to service connection is not warranted.  

In reaching this conclusion, the Board has carefully considered the Veteran and his spouse's assertions and notes that there is no indication that the Veteran or his spouse has medical training or expertise.  Thus, as lay witnesses, the Veteran and his spouse are competent to report on factors such as his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-70.  In this regard, the Board has no reason to doubt that the Veteran has a history of snoring and of sleep apnea.  Nevertheless, determining the potential cause of sleep apnea, or symptoms such as snoring, is beyond the scope of lay observation, and as such, a determination as to the etiology of the Veteran's sleep apnea requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran and his spouse's lay assertions do not constitute competent evidence concerning the etiology of the Veteran's sleep apnea disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  Moreover, despite the Veteran and his spouse's lay contentions, the February 2017 examiner opined that there was no nexus between the Veteran's service and his sleep apnea, and her opinion was based on relevant evidence of record, the Veteran's reports, physical examination of the Veteran, and the examiner's medical knowledge and skill.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's active duty service and his sleep apnea.  In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

	Stroke:  Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for a stroke and/or residuals of a stroke, which include loss of use of his right hand, right lower extremity weakness, and speech impairment.  At his April 2016 Travel Board hearing, the Veteran maintained that he had a stroke in 2009 and that a private physician, Dr. Kare, told him that there might be a causal relationship between his sleep apnea and his stroke.  

A review of the Veteran's service treatment records shows no diagnoses of stroke or CVA, and his August 1995 report of medical examination indicates that on separation, the Veteran was clinically evaluated as normal with the exception of a left knee scar.  

Following service, the Veteran's VA and private medical treatment records indicate that he had a CVA (stroke) in February 2009, and that he has been treated for residual right hemiparesis and aphasia, with neglect of the right side of the body, and gait abnormality.  Of note, a May 2010 private treatment record from Dr. Kare indicates that he and the Veteran discussed sleep apnea and that the Veteran had questions.  The record notes, "is that possibly a reason [the Veteran] had [a] stroke?"  

As noted above, to establish service connection for the claimed disability on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the disability and the Veteran's active service.  See Shedden, 381 F.3d at 1167.  To establish service connection on a secondary basis, there must be evidence showing that the current disability is proximately due to, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310.  

Here, the Board finds that the Veteran has met the first Shedden element of a current disability given his 2009 diagnosis of CVA and subsequent treatment throughout the course of the appeal for associated residuals, including right-sided hemiplegia, aphasia, and gait abnormality.  See, e.g., Shedden, 381 F.3d at 1167.  The Board must therefore consider whether the record establishes a nexus between the Veteran's disability and his active service or a service-connected disability.  

As reflected from his April 2016 hearing testimony, the Veteran is not claiming entitlement to service connection for stroke on a direct basis.  He has not asserted, nor does the record otherwise suggest, that his stroke was incurred in, or is otherwise etiologically related to, his active military service.  Specifically, there is no indication of a relationship between the Veteran's stroke and a specific in-service event, injury, or disease.  Accordingly, the issue of entitlement to service connection on a direct basis will not be further addressed, and the Board finds that no further development is warranted or necessary with respect to this issue.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is also no basis for awarding service connection on a secondary basis.  As noted above, at his April 2016 hearing, the Veteran asserted that his stroke might be etiologically related to his claimed sleep apnea disability.  However, for the reasons set forth above, service connection is not warranted for the Veteran's sleep apnea disability.  Thus, to the extent that the Veteran's stroke might be related to his sleep apnea, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310.  Moreover, the Veteran has not asserted, nor does the record otherwise suggest, that his stroke was caused or aggravated by his current service-connected disabilities, which include his left knee disability and left knee scar.  As such, service connection for stroke is not warranted on a secondary basis, and no further development is warranted or necessary with respect to this issue.  See 38 C.F.R. § 3.310; McClendon, 20 Vet. App. 79.  

In summary, the preponderance of the evidence is against a finding that the Veteran's stroke and/or residuals were incurred in, or are otherwise etiologically related to his active military service, or that they were caused or aggravated by a service-connected disability.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

For the entire period on appeal, an increased rating in excess of 10 percent for limitation of motion associated with the Veteran's left knee disability is denied.  

For the period from January 14, 2010 to September 21, 2015, a separate rating of 10 percent for slight, recurrent lateral instability of the left knee, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

For the period beginning September 21, 2015, entitlement to a rating in excess of 20 percent for moderate, recurrent lateral instability of the left knee is denied.  

Entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for a stroke is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


